Case 0:20-cv-61296-WPD Document 46 Entered on FLSD Docket 10/14/2020 Page 1 of 4




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                                          CASE NO. 20-61296-CIV-DIMITROULEAS/SNOW

   BURBERRY LIMITED, et al.,

          Plaintiffs,
   v.

   FCHYT, et al.,

          Defendants.                              /

               CONSENT FINAL JUDGMENT AND PERMANENT INJUNCTION
                           AS TO DEFENDANT NUMBER 15

         THIS CAUSE came before the Court on the Plaintiffs’ Motion for Entry of Consent Final

  Judgment and Permanent Injunction as to Defendant [DE 43]. The Court has carefully reviewed

  the Motion and the record and is otherwise fully advised in the premises.

         The Plaintiffs, Burberry Limited, a United Kingdom company, and Burberry Limited, a

  New York corporation (collectively “Plaintiffs”), and Defendant Tswim Official Store– Defendant

  Number 15 (Defendant) a/k/a Dong Guizhen (董桂珍) (“Defendant”), stipulate and consent to the

  following:

         WHEREAS, Defendant allegedly adopted and began using trademarks and/or designs in

  the United States that infringe the distinctive quality of at least one of the Plaintiffs’ various

  registered trademarks identified in Paragraph 15 of the Amended Complaint [DE 15] and in

  Schedule “B” thereto (the “Burberry Marks”) and/or Plaintiffs’ registered copyrighted work as

  identified in Paragraph 15 of the Amended Complaint and in Schedule “B” thereto (the

  “Copyrighted Work”) (collectively, the “Burberry Intellectual Property”);
Case 0:20-cv-61296-WPD Document 46 Entered on FLSD Docket 10/14/2020 Page 2 of 4




          WHEREAS, Defendant’s use of names, marks, and designs which incorporate one or more

  instances of the Burberry Intellectual Property is likely to cause confusion as to source or origin;

          WHEREAS, the parties desire to settle and have amicably resolved their dispute to each

  of their satisfaction; and

          WHEREAS, based upon the Plaintiffs’ good faith prior use of the Burberry Intellectual

  Property, the Plaintiffs have superior and exclusive rights in and to the Burberry Intellectual

  Property and any confusingly similar names, marks, or designs.

          Accordingly, the Court hereby

          ORDERS AND ADJUDGES as follows:

          1.      The Plaintiffs’ Motion [DE 43] is GRANTED. Final Judgment is entered in favor

  of the Plaintiffs and against Defendant.

          2.      Defendant and its directors, agents, representatives, subsidiaries, distributors,

  servants, employees and attorneys, and all persons acting in concert and participation with them

  are hereby permanently restrained and enjoined from:

                  a.      manufacturing or causing to be manufactured, importing, advertising, or
                          promoting, distributing, selling or offering to sell counterfeit and infringing
                          goods bearing the Burberry Intellectual Property;
                  b.      using the Burberry Intellectual Property in connection with the sale of any
                          unauthorized goods;

                  c.      using any logo, and/or layout which may be calculated to falsely advertise
                          the services or products of Defendant as being sponsored by, authorized by,
                          endorsed by, or in any way associated with the Plaintiffs;

                  d.      falsely representing Defendant as being connected with the Plaintiffs,
                          through sponsorship or association;

                  e.      engaging in any act which is likely to falsely cause members of the trade
                          and/or of the purchasing public to believe any goods or services of
                          Defendant are in any way endorsed by, approved by, and/or associated with
                          the Plaintiffs;


                                                    2
Case 0:20-cv-61296-WPD Document 46 Entered on FLSD Docket 10/14/2020 Page 3 of 4




                 f.      using any reproduction, counterfeit, copy, or colorable imitation of the
                         Burberry Intellectual Property in connection with the publicity, promotion,
                         sale, or advertising of any goods sold by Defendant;

                 g.      affixing, applying, annexing or using in connection with the sale of any
                         goods, a false description or representation, including words or other
                         symbols tending to falsely describe or represent goods offered for sale or
                         sold by Defendant as being those of the Plaintiffs or in any way endorsed
                         by the Plaintiffs;

                 h.      offering such goods in commerce and from otherwise unfairly competing
                         with the Plaintiffs;

                 i.      secreting, destroying, altering, removing, or otherwise dealing with the
                         unauthorized products or any books or records which contain any
                         information relating to the importing, manufacturing, producing,
                         distributing, circulating, selling, marketing, offering for sale, advertising,
                         promoting, renting or displaying of all unauthorized products which
                         infringe the Burberry Intellectual Property; and

                 j.      effecting assignments or transfers, forming new entities or associations or
                         utilizing any other device for the purpose of circumventing or otherwise
                         avoiding the prohibitions set forth above.

         3.      The Plaintiffs shall have the right to seek sanctions for contempt, compensatory

  damages, injunctive relief, attorneys’ fees, costs, and such other relief deemed proper in the event

  of a violation or failure by Defendant to comply with any of the provisions hereof. The prevailing

  party in any such proceeding shall be entitled to recover its attorney’s fees and costs.

         4.      This Consent Final Judgment shall be conclusive for purposes of collateral estoppel

  regarding all issues that have been or could have been brought on the same operative facts.

         5.      Each party shall bear its own attorney’s fees and costs.

         6.      This Court will retain continuing jurisdiction over this cause to enforce the terms

  of this Consent Final Judgment.

         7.      SIA Joom, which operates the Joom.com platform (“Joom”) shall (1) disburse the

  funds of Defendant restrained pursuant to the Sealed Order Granting Ex Parte Application for

  Entry of Temporary Restraining Order, dated July 2, 2020 [DE 12] (the “TRO”), as directed by

                                                   3
Case 0:20-cv-61296-WPD Document 46 Entered on FLSD Docket 10/14/2020 Page 4 of 4




  the Plaintiffs’ counsel; (2) upon transfer of the funds to the Plaintiffs as required herein, Joom shall

  remove any restraints that were placed on Defendant’s accounts pursuant to the TRO; and (3)

  return Defendant’s accounts back to an unrestrained status in accordance with its operating

  procedures and contract for services with Defendant.

         DONE AND ORDERED in Chambers in Fort Lauderdale, Broward County, Florida, this

  14th day of October, 2020.




  Copies provided to:
  Counsel of Record




                                                     4
